Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response 11/03/2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 12/19/2019 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 04/20/2020, claims 37-42, 45, 48, 49, 51, 53, 60, 66-77, 79 and new claims 80-86 are currently pending.  Claims 41, 76, and 77 are withdrawn (non-elected species).  Claims 37-40, 42, 45, 48, 49, 51, 53, 60, 66-75, and 79-86 are under examination.  

New Claim Rejections – necessitated by claim amendments
Claim Objections
Claims 83 and 86 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 80-82, 84 and 85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The instant claims are drawn to methods of modifying the genomes of any cell type comprising contacting the cell with any gene editing potentiating agent as claimed and any gene editing technology, namely a triplex forming oligonucleotide (TFO), wherein the gene editing technology is the HDR pathway, comprise an enzyme and 
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.
A thorough review of the patent and non-patent literature indicates that the state of the art demonstrating modification of genomes of any cell type using any of the broadly claimed agents and any gene editing technology or triplex forming oligonucleotides was nascent at the time of filing. Gene editing of specific genes using TFO, zinc finger nucleases and CRISPR was well known in the prior art as cited on page 1 of the instant specification   The prior art does not teach methods of using any of these gene editing technologies recited with any gene editing potentiating agent recited that would modify the genomes of any cell type, which encompasses mutations, insertions, deletions or substitutions in any cell type. Because the state of the prior art does not provide evidence of the degree of predictability that modification of any 
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).

The working embodiments in the instant application do not include experiments demonstrating modification of any genome of any cell type using the broadly clamed potentiating agents and any gene editing technology or even TFOs. While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Response to Arguments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The rejections of claims 37-40, 42, 45, 48, 49, 51, 53, 60, 66-75, and 79 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained for the reasons of record.  
Applicant argues Examples 4-8 directed to C-kit ligand, but also Example 9 and Figures 5B, 5C, and 5D, show that inhibition of ATR, CHK1, and heat shock protein 90 (HSP90), respectively, enhance gene editing. Although tested for gene editing with triplex-forming PNAs, these potentiating agents can modulate endogenous DNA damage response and/or repair pathways. Thus, once shown to be effective for PNAs, no undue experimentation is need to confirm their effectiveness in combination with other gene editing technologies that operate through DNA repair mechanisms as-claimed
This argument is not persuasive. Demonstrating gene editing in CD117+ cells using the c-Kit pathway and demonstrating enhanced gene editing using inhibitors of ATR, CHK1, and heat shock protein 90 (HSP90) using triplex-forming PNAs does not provide an enabling disclosure for vast number of genomes in cells being modified using any of the gene editing potentiating agents and a DNA repair pathway endogenous to the cells.  The genome of cells is vast and the specification does not provide an enabling disclosure to use the claimed method to modify the genome of any cell type, which consists of causing a mutation, insertion, deletion or substitution of a 
Applicant states that “although tested for gene editing with triplex-forming PNAs, these potentiating agents can modulate endogenous DNA damage response and/or repair pathways” but provides no supporting evidence to show that the claimed potentiating agents along with a gene editing technology that can induce any genomic modification in any cell type through a DNA repair pathway endogenous to any cell. 
Applicant further argues that once they showed actual reduction to practice of examples of each of the claimed forms of potentiating agent in combination with triplex forming molecules, no undue experimentation was needed to test the activity of these or other related compounds in combination with other claimed gene editing technologies.  This argument is not persuasive.  Gene editing involves causing mutations, insertions deletions or substitutions, to name a few effects, in genes and demonstrating a boost in the GFP/beta globin gene using the claimed gene editing potentiating agents and the gene editing technology of triplex-forming PNAs does not provide an enabling disclosure for modification of the genomes of any cell type.  One of skill in the art would not be able to practice the claimed invention without undue experimentation on what gene editing potentiating agent coupled with a gene editing technology would cause a specific mutation, deletion substitution or insertion in any cell type of a subject.
Applicant argues that no undue experimentation was needed to test the activity of these or other related compounds in combination with other claimed gene editing technologies, particularly where the assays for doing so are described and known in the 
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Written Description
The rejection of claims 37-40, 42, 45, 48, 49, 51, 53, 60, 66-75, and 79 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.

Improper Markush Grouping Rejection
The rejection of claims 74 and 75 on the basis that they contain an improper Markush grouping of alternatives is withdrawn.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635